          Case 5:17-cr-00239-D Document 264 Filed 04/30/19 Page 1 of 1



             IN THE UNITED STATES DISTRICT COURT FOR THE
                    WESTERN DISTRICT OF OKLAHOMA



UNITED STATES OF AMERICA,                )
                                         )
                    Plaintiff,           )
                                         )
vs.                                      )      Case No. CR-17239 -D
                                         )
JERRY DRAKE VARNELL                      )
                                         )
                    Defendant.           )


                                 CERTIFICATION ORDER


      Marna Franklin, appointed counsel for defendant Jerry Drake Varnell in the

referenced case, has submitted an application for payment to Laura K. Deskin for paralegal

services in excess of statutory limits. I certify that due to the complexity of the

representation required, the payment claimed is reasonable and is necessary to provide

counsel fair compensation for her services herein. 18 U.S.C. § 3006A(e).

      ENTERED this 30th day of April 2019.
